Case: 1:15-cv-10840 Document #: 113 Filed: 07/15/19 Page 1 of 1 PageID #:1125

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Jean A. Montgomery
                                                 Plaintiff,
v.                                                            Case No.: 1:15−cv−10840
                                                              Honorable Robert M. Dow Jr.
National Association of Postal Supervisors, et
al.
                                                 Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, July 15, 2019:


        MINUTE entry before the Honorable Robert M. Dow, Jr: Upon review of
Plaintiff's most recent filing [112] indicating that she wishes to file a fifth amended
complaint, the Court directs Plaintiff to file that complaint no later than 8/9/2019.
Defendant is given until 9/6/2019 to file a responsive pleading. Given that this is
Plaintiff's fifth amended complaint, and fourth amended complaint filed with the
assistance of counsel, no further amendments will be permitted absent unforeseen and
unforseeable circumstances. This case is set for further status hearing on 9/11/2019 at 9:00
a.m. Mailed notice(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
